UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4786
MARCUS QUINCY ROSS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                            (CR-02-603)

                      Submitted: May 24, 2004

                      Decided: June 16, 2004

  Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.



Affirmed in part; dismissed in part by unpublished per curiam opin-
ion.


                            COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.
2                       UNITED STATES v. ROSS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Marcus Ross appeals his conviction pursuant to a guilty plea and
608-month prison sentence for three counts of armed bank robbery,
in violation of 18 U.S.C. § 2113(a)(d) (2000); four counts of interfer-
ence with commerce by robbery, in violation of 18 U.S.C. § 1951
(2000); and two counts of use of a firearm during a crime of violence,
in violation of 18 U.S.C. § 924(c) (2000). Counsel for Ross has filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in
which he states there are no meritorious issues for appeal, but presents
three issues for this court’s review. Ross has filed a supplemental pro
se brief raising additional issues. The Government declined to file a
brief. Finding no reversible error, we affirm in part and dismiss in
part.

   Ross contends that the district court violated Fed. R. Crim. P. 11
in accepting his guilty plea. This court generally reviews the ade-
quacy of a guilty plea proceeding de novo. See United States v.
Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999) (citing United States
v. Goins, 51 F.3d 400, 402 (4th Cir. 1995)). Rule 11 violations, how-
ever, are reviewed under a harmless error standard. See id. Any vari-
ance from the Rule 11 requirements that does not affect the
substantial rights of the defendant is disregarded. See Fed. R. Crim.
P. 11(h); United States v. DeFusco, 949 F.2d 114, 117 (4th Cir.
1991). We have reviewed the district court’s thorough plea colloquy,
and conclude that Ross has not shown that the court violated Rule 11.

   Ross next challenges the calculation of his sentence. Counsel for
Ross acknowledges that this Court lacks the authority to review a sen-
tence within the Guideline range and below the statutory maximum,
as Ross’s was. See United States v. Porter, 909 F.2d 789, 794 (4th
Cir. 1990). Ross objects for the first time on appeal to his classifica-
tion as a career offender. We conclude that Ross’s prior convictions
                         UNITED STATES v. ROSS                          3
were properly included in his criminal history score, and that the dis-
trict court correctly designated Ross a career offender.

   Ross asserts that the district court erred in denying his motion for
a downward departure on the grounds that the Guidelines sentence
overstated the seriousness of his criminal history. This court lacks the
authority to review the denial of a motion for a downward departure
unless the district court mistakenly believed it lacked the power to
depart. United States v. Bayerle, 898 F.2d 28, 30 (4th Cir. 1990). The
district court did not express doubt about its ability to depart, and
therefore we dismiss this portion of Ross’s appeal.

   In his pro se brief, Ross argues that the Government breached the
written plea agreement by not moving for a downward departure
under U.S. Sentencing Guidelines Manual § 5K1.1 (2002) despite
Ross’s cooperation. Courts review plea agreements as contracts.
Applying general contract principles, this court has held that the party
asserting a breach of a plea agreement has the burden of proving its
breach. United States v. Dixon, 998 F.2d 228, 230 (4th Cir. 1993);
United States v. Conner, 930 F.2d 1073, 1076 (4th Cir. 1991). The
plea agreement provided that it was solely in the discretion of the
Government to determine whether Ross’s assistance was substantial.
Ross has not proven a breach resulting from the Government’s con-
clusion that his assistance was not substantial enough to warrant a
departure motion.

   Finally, Ross contends that he received ineffective assistance of
counsel. Ineffective assistance claims are not generally addressed on
direct appeal. United States v. Richardson, 195 F.3d 192, 198 (4th
Cir. 1999) (providing standard and noting that ineffective assistance
of counsel claims generally should be raised by motion under 28
U.S.C. § 2255) (2000). We conclude that Ross has not shown conclu-
sively from the face of the record that counsel provided ineffective
representation. Richardson, 195 F.3d at 198. Therefore, we decline to
address his claim of ineffective assistance of counsel in this appeal.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm Ross’s conviction and sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
4                       UNITED STATES v. ROSS
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                       AFFIRMED IN PART; DISMISSED IN PART